      Case 7:08-cv-00302 Document 165 Filed on 09/01/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA                                  §
                   Plaintiff,                              §
                                                           §
 v.                                                        §   CASE NO. 7:08-CV-302
                                                           §   (Consolidated)
 0.094 ACRES OF LAND, MORE OR LESS,                        §
 SITUATE IN HIDALGO COUNTY, TEXAS;                         §
 AND EDIBERTO B. REYNA, JR., ET AL.                        §
                   Defendant.                              §

             JOINT NOTICE OF SETTLEMENT IN PRINCIPLE BETWEEN
              THE UNITED STATES OF AMERICA AND PAMELA RIVAS

       1.      Pursuant to Local Rule 16.3, Defendant, Pamela Rivas (“Ms. Rivas”) and Plaintiff,

the United States of America (collectively, “the Parties”), file this joint notice of the Parties’

forthcoming settlement agreement.

       2.      The United States and Ms. Rivas have reached a comprehensive settlement in

principle that, once finalized, will resolve this matter entirely regarding the unresolved tracts in

this case—to wit: Tracts RGV-MCS-1004 (fee), 1004E-1 (perpetual easement), 1004E-2

(temporary easement), 1004E-3 (temporary easement), and 1005-2 (fee) (hereinafter, “2008

Takings”); and Tracts RGV-MCS-1107 (fee), 1108 (fee), 1108-2 (fee), and 1108-3 (fee)

(hereinafter, “2020 Takings”).

       3.      The Parties are in the process of finalizing revestment language and compensation

amount that will require approval from U.S. Customs and Border Protection, the Department of

Homeland Security, and the Department of Justice. Counsel are currently preparing the settlement

paperwork to submit through this approval process.

       4.      Upon finalizing the Parties’ settlement agreement, the Parties will file a joint

stipulation to settlement and revestment, detailing the terms of the Parties’ agreement and



                                             Page 1 of 3
     Case 7:08-cv-00302 Document 165 Filed on 09/01/21 in TXSD Page 2 of 3




requesting that the Court enter an order of revestment and dismissal in accordance with those

terms.

                                                  Respectfully submitted,

FOR DEFENDANT                                     FOR PLAINTIFF

Texas Civil Rights Project                        JENNIFER B. LOWERY
1017 W. Hackberry Ave.                            Acting United States Attorney
Alamo, Texas 78516                                Southern District of Texas
Tel: (956) 787-8171
Fax: (956) 787-6348                          By: s/ Alexander N. DerGarabedian_
                                                 ALEXANDER N. DERGARABEDIAN
Karla M. Vargas w/ permission                    Assistant United States Attorney
Karla M. Vargas                                  Southern District of Texas No. 3381593
State Bar No. 24076748                           New York BSar No. 5103577
SDTX Bar No. 3336176                             1701 W. Bus. Highway 83, Suite 600
Tel: (956) 787-8171 ext. 128                     McAllen, TX 78501
kvargas@texascivilrightsproject.org              Telephone: (956) 618-9380
Attorney-in-Charge for Defendant                 Facsimile: (956) 618-8016
Pamela Rivas                                     E-mail: alexander.dergarabedian@usdoj.gov
                                                 Lead Attorney for Plaintiff
Ricardo A. Garza w/ permission
Ricardo A. Garza                          By:     s/ Christopher D. Pineda
State Bar No. 24109912                            CHRISTOPHER D. PINEDA
SDTX Bar No. 3336127                              Assistant United States Attorney
Tel: (956) 787-8171 ext. 122                      S.D. Tex. No. 1055715
ricky@texascivilrightsproject.org                 Texas Bar No. 24070420
                                                  600 E. Harrison, Suite 201
Laura Peña w/ permission                          Brownsville, Texas 78520
Laura Peña                                        (956) 548-2554/Fax: (956) 548-2775
State Bar No. 24085758                            Email: Christopher.Pineda@usdoj.gov
SDTX Bar No. 3326963
Tel: (956) 787-8171 ext. 147
laura@texascivilrightsproject.org




                                         Page 2 of 3
     Case 7:08-cv-00302 Document 165 Filed on 09/01/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was sent to all counsel of record via the court enabled

electronic filing system on September 1, 2021.

                                                      s/ Christopher D. Pineda
                                                      CHRISTOPHER D. PINEDA
                                                      Assistant United States Attorney




                                             Page 3 of 3
